internal_revenue_service number release date index number ------------------------- ------------------------------------------------- ----------------------------------------------- -------------------------------- -------------------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- telephone number --------------------- refer reply to cc tege eb ec plr-144008-07 date date legend legend date x date y corporation business a business b distributing controlled distributing llc controlled llc ---------------------- -------------------------- -------------------------------- ------------------------- ---------------------------- -------------------------------- ----------------------- ------------------- --------------------- stock_option plan ------------------------------------------------------------- ------------------------------------------------------------------------ stock incentive plan ---------------------------------------------------------------- ------------------------------------------------------------------------ dear --------------- this letter responds to a letter dated date and subsequent correspondence submitted by your authorized representatives requesting rulings under various sections of the internal_revenue_code code this letter addresses your requested rulings under sec_83 and sec_424 of the code a related letter was issued plr-144008-07 on date x the facts as represented in your original and supplemental submissions are set forth below the transaction transaction described in the submissions was completed on date y as described in the submissions corporation was a publicly-held company and the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return corporation was directly engaged in business a and business b corporation had one class of common_stock outstanding the purpose of the transaction was to separate for valid business reasons the two business lines in a spin-off transaction distributing controlled distributing llc and controlled llc were newly formed for purposes of the transaction distributing had one class of common_stock all of which was held by corporation controlled had one class of common_stock all of which was held by distributing all of the membership interests of distributing llc were held by corporation and all of the membership interests of controlled llc were held by distributing distributing llc and controlled llc were disregarded as entities separate from their owners for federal_income_tax purposes pursuant to the transaction corporation merged with and into controlled llc with controlled llc surviving the merger in the merger each share of corporation common_stock was exchanged for one share of distributing common_stock following the merger controlled llc contributed business a to distributing llc and distributed all of its interests in distributing llc to distributing distributing then transferred all of its interests in controlled llc to controlled following such transfers of interests distributing llc incurred certain indebtedness from third party sources and contributed a portion of the proceeds to distributing distributing contributed a portion of such proceeds to controlled then distributed pro_rata all of the common_stock of controlled to holders of record of distributing common_stock share distribution after the forgoing distributing owned business a and controlled owned business b with employees of business a being employees of distributing and employees of business b being employees of controlled with one exception each director of corporation became a director of either distributing or controlled one director of corporation became a director of both corporations prior to the transaction corporation maintained the stock_option plan and the stock incentive plan pursuant to the stock_option plan and the stock incentive plan corporation granted certain of its employees and directors options to purchase shares of corporation’s common_stock as a result of the transaction each incentive_stock_option corporation iso and non-statutory option corporation non-statutory option held by an employee or director immediately before the share distribution was converted into a corresponding incentive_stock_option or non-statutory stock_option to acquire either distributing common_stock distributing isos or non-statutory stock_options as applicable or controlled common_stock controlled isos or non-statutory plr-144008-07 stock_options as applicable consequently employees and directors of distributing received distributing isos or non-statutory options collectively distributing options and employees and directors of controlled received controlled isos or non-statutory options collectively controlled options each distributing or controlled option received as a result of the transaction had the same terms and conditions as the corresponding corporation isos and non-statutory options collectively corporation options except that appropriate adjustments were made by reason of the transaction corporation makes the following representations none of the corporation non- statutory options had a readily_ascertainable_fair_market_value within the meaning of sec_1_83-7 of the income_tax regulations regulations at the time the options were granted none of the distributing or controlled non-statutory options had a readily_ascertainable_fair_market_value within the meaning of sec_1_83-7 of the regulations at the time the options were granted the conversion of corporation isos to distributing and controlled isos as described above was consistent with sec_424 of the code and regulations issued thereunder and corporation specifically represents that the requirements of sec_1_424-1 of the regulations are satisfied pursuant to a tax_allocation_agreement distributing and controlled will each only claim a deduction for compensation income recognized by its own employees and directors sec_83 of the code provides that if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom such services are performed the excess of the fair_market_value of such property determined without regard to any restriction other than a restriction that by its terms will never lapse at the first time the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for such property shall be included in the gross_income of the person who performed such services in the first taxable_year in which the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable sec_83 of the code provides that if property to which sec_83 applies is exchanged for property subject_to restrictions and conditions substantially_similar to those to which the property given in such exchange was subject and if sec_354 sec_355 sec_356 or sec_1036 or so much of sec_1031 as relates to sec_1036 applied to such exchange or if such exchange was pursuant to the exercise of a conversion privilege such exchange shall be disregarded for purposes of sec_83 and the property received shall be treated as property to which subsection a applies sec_83 of the code provides that in the case of a transfer of property to which sec_83 applies there shall be allowed as a deduction under sec_162 to the person for whom were performed the services in connection with which such property was transferred an amount equal to the amount included under subsection a plr-144008-07 b or d in the gross_income of the person who performed such services such deduction shall be allowed for the taxable_year of such person in which or with which ends the taxable_year in which such amount is included in the gross_income of the person who performed such services sec_3 of revproc_2007_3 provides that the internal_revenue_service will not issue a letter_ruling regarding which corporation is entitled to the deduction under sec_83 of the code in cases where a corporation undergoes a corporate_division if the facts are not similar to those described in revrul_2002_1 2002_2_irb_268 sec_1_83-1 of the regulations provides that if substantially nonvested property is subsequently sold or otherwise_disposed_of to a third party in an arm’s length transaction while still substantially nonvested the person who performed the such services shall realize compensation in an amount equal to the excess of the amount_realized on such sale_or_other_disposition over the amount if any paid for such property under sec_1_83-1 of the regulations sec_1_83-1 shall not apply to and no gain shall be recognized on any sale forfeiture or other_disposition to the extent that any property received in exchange therefore is substantially nonvested instead sec_83 of the code and sec_1_83-1 of the regulations shall apply with respect to such property received as if it were substituted for the property disposed of sec_1_83-7 of the regulations provides that if there is granted to an employee or independent_contractor in_connection_with_the_performance_of_services an option to which sec_421 of the code does not apply sec_83 of the code shall apply to such grant if the option has a readily_ascertainable_fair_market_value at the time the option is granted the person who performed such services realizes compensation upon such grant at the time and in the amount determined under sec_83 of the code if sec_83 of the code does not apply to the grant of such an option because the option does not have a readily_ascertainable_fair_market_value at the time of grant sec_83 and b of the code shall apply at the time the option is exercised or otherwise_disposed_of even though the fair_market_value of such option may have become readily ascertainable before such time if the option is exercised sec_83 and b of the code apply to the transfer of property pursuant to such exercise and the employee or independent_contractor realizes compensation upon such transfer at the time and in the amount determined under sec_83 and b of the code if the option is sold or otherwise_disposed_of in an arm’s length transaction sec_83 and b of the code apply to the transfer of money or other_property received in the same manner as those sections would have applied to the transfer of property pursuant to an exercise of the option sec_424 of the code provides that the term issuing or assuming a stock_option in a transaction to which sec_424 applies means a substitution of a new option for the old option or an assumption of the old option by an employer_corporation or a parent or subsidiary of such corporation by reason of a corporate merger consolidation acquisition of property or stock separation reorganization or plr-144008-07 liquidation if the excess of the aggregate fair_market_value of the shares subject_to the option immediately after the substitution or assumption over the aggregate option_price of such shares is not more than the excess of the aggregate fair_market_value of all shares subject_to the option immediately before such substitution or assumption over the aggregate option_price of such shares and the new option or the assumption of the old option does not give the employee additional benefits which he did not have under the old option sec_424 of the code provides that if the terms of any option to purchase stock are modified extended or renewed such modification extension or renewal shall be considered the granting of a new option sec_424 of the code provides in part that the term modification means any change in the terms of the option that gives the employee additional benefits under the option but such terms shall not include a change in the terms of the option attributable to the issuance or assumption of an option under sec_424 sec_1_424-1 of the regulations provides rules under which an eligible_corporation may by reason of a corporate transaction substitute a new statutory option new option for an outstanding statutory option old option or assume an old option without such substitution or assumption being considered a modification of the old option under sec_1_424-1 of the regulations the term eligible_corporation means a corporation that is the employer of the optionee or a related corporation of such corporation the determination of whether a corporation is the employer of the optionee or a related corporation of such corporation is based upon all of the relevant facts and circumstances existing immediately after the corporate transaction under sec_1_424-1 of the regulations the term corporate transaction includes i a corporate merger consolidation acquisition of property or stock separation reorganization or liquidation ii a distribution excluding an ordinary dividend or a stock split or stock_dividend described in sec_1_424-1 of the regulations or change in the terms or number of outstanding shares of such corporation and iii such other corporate events prescribed by the commissioner in published guidance sec_1_424-1 of the regulations provides that for a change in an option or issuance of a new option to qualify as a substitution or assumption the change must be made by an eligible_corporation and occur by reason of a corporate transaction sec_1_424-1 of the regulations further provides that generally a change in an option or issuance of a new option is considered to be by reason of a corporate transaction unless the relevant facts and circumstances demonstrate that such change or issuance is made for reasons unrelated to such corporate transaction plr-144008-07 pursuant to sec_1_424-1 of the regulations for a change in an option or issuance of a new option to qualify as a substitution or assumption the following requirements must be met i in the case of an issuance of a new option or portion thereof in exchange for an old option or portion thereof the optionee's rights under the old option or portion thereof must be canceled and the optionee must lose all rights under the old option or portion thereof there cannot be a substitution of a new option for an old option within the meaning of sec_1_424-1 of the regulations if the optionee may exercise both the old option and the new option it is not necessary to have a complete substitution of a new option for the old option however any portion of such option which is not substituted or assumed in a transaction to which sec_1_424-1 of the regulations applies is an outstanding option to purchase stock or to the extent sec_1_424-1 of the regulations applies a modified option ii the excess of the aggregate fair_market_value of the shares subject_to the new or assumed option immediately after the change in the option or issuance of a new option over the aggregate option_price of such shares must not exceed the excess of the aggregate fair_market_value of all shares subject_to the old option or portion thereof immediately before the change in the option or issuance of a new option over the aggregate option_price of such shares iii on a share by share comparison the ratio of the option_price to the fair_market_value of the shares subject_to the option immediately after the change in the option or issuance of a new option must not be more favorable to the optionee than the ratio of the option_price to the fair_market_value of the stock subject_to the old option or portion thereof immediately before the change in the option or issuance of a new option the number of shares subject_to the new or assumed option may be adjusted to compensate for any change in the aggregate spread between the aggregate option_price and the aggregate fair_market_value of the shares subject_to the option immediately after the change in the option or issuance of the new option as compared to the aggregate spread between the option_price and the aggregate fair_market_value of the shares subject_to the option immediately before the change in the option or issuance of the new option iv the new or assumed option must contain all terms of the old option except to the extent such terms are rendered inoperative by reason of the corporate transaction v the new option or assumed option must not give the optionee additional benefits that the optionee did not have under the old option based on the information submitted we rule that plr-144008-07 sec_83 of the code does not apply to the distributing or controlled non- statutory options that the holders of corporation non-statutory options received pursuant to the share distribution because those options did not have a readily_ascertainable_fair_market_value on the date the share distribution occurred sec_83 will apply when those options are exercised or otherwise_disposed_of the exchange of corporation isos for distributing or controlled isos pursuant to the share distribution will not constitute a modification extension or renewal of these incentive stock_options within the meaning of sec_424 of the code and therefore will not constitute the grant of new options for purposes of sec_424 of the code provided the requirements of sec_162 of the code are satisfied in the event that amounts are includible in the gross_income of a holder of distributing or controlled options under sec_83 of the code as a result of the exercise of such options distributing will be entitled to a corresponding deduction pursuant to sec_83 of the code if the employee was employed by or the director was a director of distributing or a subsidiary of distributing from the date the option was granted through the date of exercise or any earlier termination of employment where applicable and controlled will be entitled to a corresponding deduction pursuant to sec_83 of the code if the employee was employed by or the director was a director of controlled or a subsidiary of controlled from the date the option was granted through the date of exercise or any earlier termination of employment where applicable except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed or implied regarding the qualification of the options under sec_422 of the code further no opinion is expressed or implied regarding sec_409a of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-144008-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ___________________________________ kenneth m griffin senior technician reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities
